DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

	Application Status
Claims 1 and 12-20 are pending and have been examined in this application, Claims 1 and 14 is amended, claims 12-13 and 15-17 are previously presented, claims 2-11 are cancelled, claims 18-20 are new.
Claim Objections
Claims 15-20 are objected to because of the following informalities: 
Claims 15-20 each lack a period after the claim number.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 “the forward side of the reel seat” lacks antecedent basis.

Claim 19 recites “the supporting body” which lacks antecedent basis. The supporting body is recited in claim 18, however claim 19 depends from claim 1.

Claim 20 recites “the portion” which lacks antecedent basis and is unclear which “portion” is being referred to in the claim, since multiple portions are recited in the independent claim 1. The claim has been examined as best understood and “the portion” has been interpreted as the first grip portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito in view of (US 5160139 A) to Soong.
In regards to claim 1, Ito teaches fishing rod extending from a forward side to a rear side, the fishing rod comprising, a rod body (Ito; 1); a reel seat attached to the rod body (Ito; reel mounting portion at 5); and a grip tube (Ito; rear grip 4) provided on the rear side of the reel seat, the grip tube is separatable from the rod body  (Ito; [0002] rod inserted through the insertion hole of the grip, can be removed in the same way), 
wherein the grip tube comprises: a first grip portion (Ito; annotated I1 below) comprising a first outside surface (Ito; exterior of I1), and a first inside surface (Ito; represented at I4) to form a first single hollow extending inside the first grip portion (Ito; hollow through which 1 passes through formed by the interior surface at I4), the first outside surface forming a first tapered portion such that the first outside surface has a diameter is gradually decreased toward the rear side (Ito; I1’s tapered portion which narrows towards I2); a second grip portion (Ito; annotated I3 below) provided away from the first grip portion and at the rear side of the first grip portion (Ito; see where I3 is positioned away and at the rear side of I1), the second grip portion comprising a second outside surface (Ito; I3’s tapered portion which increases in diameter from I2) and a second inside surface (Ito; surface at I5) to form a second single hollow extending inside the second grip portion (Ito; hollow which allows 1 to pass through), the second outside surface forming a second tapered portion such that the second outside surface has a diameter gradually increased toward the rear side (Ito; where I3 increases in diameter towards a rear side at 6); and a small-diameter portion (Ito; I2) provided between the first grip portion and the second grip portion (Ito; see FIG 1), the small-diameter portion having a portion comprising a third outside surface (Ito; exterior of I2) and a third inside surface (Ito; interior of I2 which allows 1 to pass through), the third outside surface has a diameter smaller than the first outer diameter and the second outer diameter (Ito; I2 having a smaller diameter than the maximum diameter of each of I1 and I3), wherein the rod body is extended to the rear side of the reel seat to pass through the first grip portion and be connected to the third inside surface (Ito; see FIG 1 where 1 passes through the rear of the reel seat at 12, 9, and connects to the third inside surface which is the interior surface of I2).

    PNG
    media_image1.png
    508
    835
    media_image1.png
    Greyscale


	Ito fails to teach the first inside surface has a diameter gradually decreased toward the rear side and the second inside surface has a diameter gradually increased toward the rear side, and wherein the first grip portion, the second grip portion and the small-diameter portion are integrally formed as a single body.
Soong teaches the first inside surface (Soong; inside surface of portion S1 of 2) has a diameter gradually decreased toward the rear side (Soong; see where the interior surface which creates each singular hollow 51 which decreases towards portion S2) and the second inside surface (Soong; inside surface of portion S3 of 2) has a diameter gradually increased toward the rear side (Soong; see where the interior surface which creates each singular hollow 51 which increases from portion S3 towards the right of the drawing), and wherein the first grip portion (Soong; S1 narrows towards a rear), the second grip portion (Soong; S3, widens towards a rear) and the small-diameter portion (Soong; S2 smallest diameter portion compared to the maximum diameter of S1 and S3) are integrally formed as a single body (Soong; see 2 which is integral from S1, S2, S3) (Soong also teaches a singular hollowed portion at each distinct position of 51).

    PNG
    media_image2.png
    280
    453
    media_image2.png
    Greyscale

	Ito and Soong are analogous art from similar fields of endeavor i.e. handgrips. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip of Ito in order for it to be integral, as well as for it to have the sloped interior surfaces to create distinct singular hollow portions at each position as taught by Soong. The motivation for an integral handgrip would be to provide a single piece construction which can be easily manufactured and thus decreasing the number of operable parts to simplify construction of the rod. The motivation for having the interior surface of the portions be sloped would be to provide interior air pockets within the handgrip which give the handgrip an innate cushioning effect to improve ergonomics for a user.

In regards to claim 12, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the small-diameter portion (Ito; I2) includes a straight portion, the diameter of the small-diameter portion at the straight portion is constant (Ito; see FIG 1 where I2 has a straight portion which is constant).

In regards to claim 13, Ito as modified by Soong teach the fishing rod according to claim 12, wherein the rod body (Ito; 1) is connected to the straight portion (Ito; 1 is connected to I2, see FIG 1 above where the rod is connected through I2 through I2’s narrowed portion).

In regards to claim 14, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the rod body comprises: a main body (Ito; front part of 1) extending to the forward side of the reel seat (Ito; see where 1 extends towards the front end and front grip end 2) and a joint body (Ito; I6 annotated below) connected to the main body (Ito; I6 being connected to 1 under grip I2), the joint body extending to the rear side of the real seat (Ito; I6 on the rear side of the reel seat portion 5), wherein the joint body is connected to the small-diameter portion (Ito; I6 connected to I2 due to I2 being narrow)

    PNG
    media_image3.png
    508
    835
    media_image3.png
    Greyscale


In regards to claim 16, Ito as modified by Soong teach the fishing rod according to claim 1, further comprising a tail plug (Ito; 6) attached to the grip tube (Ito; see FIG 1, where 6 is connected to 4), the rod body is connected to the tail plug (Ito; see FIG 1 where the rod 1 connects to the end of 6).

In regards to claim 18, Ito as modified by Soong teach the fishing rod according to claim 1, further comprising a supporting body (Ito; 9 or annotated I7 which supports I1) at the forward side inside the first grip portion (Ito; see where I1 is connected at a forward side to a support 9 which is inside I1 at I7).

    PNG
    media_image4.png
    596
    619
    media_image4.png
    Greyscale

In regards to claim 19, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the reel seat (Ito; 5) comprising a recessed portion (Ito; interior of 8, 7, 12 which is recessed and hollow to allow 1 to pass through) therein, the recessed portion communicating with the first single hollow through an inner space provided in the supporting body (Ito; inner space through which 1 passes through of 8, 7, 12 communicates with the interior of 9 through which 1 passes).

In regards to claim 20, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the portion (Ito; I1) forms a third tapered portion (Ito; I8, where the exterior of I8 is tapered towards I2, and a rear of the rod) such that the third inside surface has a diameter gradually decreased toward the rear side (Ito as modified by Soong; the entire interior surface of I1 has already been modified to gradually decrease in diameter such as taught by Soong. I8, which is a portion of I1, would also have this feature from this modification for the same reason as provided in the rejection of Claim 1 above), wherein the small-diameter portion (Ito; I2) further comprises a third hollow (Ito; hollow made by the interior surface of I2 through which 1 can pass), wherein the third hollow communicates with the first single hollow (Ito; hollow of I1 communicates with hollow of I2 which allows 1 to pass through).

    PNG
    media_image5.png
    596
    619
    media_image5.png
    Greyscale


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito as modified by (US 5160139 A) to Soong as applied to claim 1 above, in further view of (US 5881489 A) to Young.
In regards to claim 15, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the rod body has an end at the rear side (Ito; end of 1 connected with 6), but fail to teach the end locating in the inside of the small-diameter portion.
Young teaches the end (Young; end of rod 20 at 4) locating in the inside of the small-diameter portion (Young; see where the end of rod 20 is located inside the narrow small diameter portion of the front of 10). 

    PNG
    media_image6.png
    301
    771
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito as modified by Soong such that the end of the rod is located within the narrow small-diameter portion of the grip, as taught by Young. The motivation for doing so would be to ensure the grip portion of the rod minimally interferes with the bending of the rod during fishing.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito as modified by (US 5160139 A) to Soong as applied to claim 1 above, in further view of (US 5239768 A) to Michishita.
In regards to claim 17, Ito as modified by Soong teach the fishing rod according to claim 1, but fail to explicitly teach wherein the rod body is made of a fiber-reinforced resin.
Michishita teaches wherein the rod body is made of a fiber-reinforced resin (Michishita; Col 2 lines 21-23, rod shaped pipe 11 is made of fiber-reinforced resin, also Col 3 lines 56-57, grip body 13 made of fiber-reinforced resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rod body of Ito as modified by Soong of a fiber-reinforced resin such as taught by Michishita. The motivation for doing so would be to provide a lightweight but strong material which has bending strength for fishing. 

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claimed phrase “a first single hollow extending inside the first grip portion” means only one hollow provided in the first grip portion; and “a second single hollow extending inside the second grip portion” means only one hollow provided in the second grip portion. Applicant also argues that Soong teaches multiple hollows and not a single hollow as amended in the claims.
Examiner respectfully disagrees. The claimed limitation does not exclude the use of multiple hollows throughout all grip portions so long as there is a single hollow at a distinct location or portion, as seen in Soong and Ito, which has a single hollow at a distinct location at each of 51 (Soong) and a single hollow at a distinct location at each of the portions of 4 (Ito). Because the limitation of each grip portion utilizes the term “comprising”, this indicates that so long as a single hollow exists in a grip portion at that grip portion’s distinct location, then the limitation is met.  
Additionally, the “first grip portion” “second grip portion” for instance are also broad, and the limitations of the claims as written can be interpreted as any portion along the length of the handle as being the first or second grip portion, and if that portion of a first or second grip portion corresponds to a single hollow, then the limitation would be met. 
	See for example Soong, where broadly, the boxed portion could read on the limitations of the first grip portion since the length of the first grip portion is not a requirement, just that it have an outside surface which tapers inward towards a rear end and an inside surface which tapers inward towards a rear end and a single hollow. It’s therefore asserted that Soong does teach this limitation, however Ito also teaches this limitation as claimed.
 
    PNG
    media_image7.png
    427
    689
    media_image7.png
    Greyscale

Applicant argues that Ito fails to teach the feature of the claimed “first single hollow” and “second single hollow” recited in amended claim 1, and that one skilled in the art who reads FIG 1 of Ito would consider the grip is solid without including a hollow.
Examiner respectfully disagrees and, in addition to the explanation of the reading of the new limitations above, asserts that as claimed, Ito further teaches a single hollow at each distinct location of a first grip portion, a second grip portion, and a small diameter portion, at least because the interior surface of each of I1, I2, and I3 (annotated above) create a hollow space through which the rod 1 passes in Ito, each hollow space of I1, I2, and I3 communicating with each other in order to accommodate the rod 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647      /DARREN W ARK/Primary Examiner, Art Unit 3647